DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 26-43 are currently pending.
 
Response to Amendment
The amendment filed on 01/11/2021 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 09/01/2020
The examiner modified the rejection to address new claims.
Claims 26-30, 32-26, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Muchow et al (PG pub 20110023867), and further in view of Fein et al (PG Pub 20080149403) or Brounne (PG Pub 20140238468).

Regarding claim 26 and 33, Muchow et al teaches a PV system comprising inclined PV structure:
 inclined structural frame made of rigid structural components [fig 7];

plurality of horizontal cross bracing members 50b structurally attached to said inclined structural frames at predetermined locations [fig 7];

lateral bracing members 210 structurally supporting said inclined structural frames [fig 7];

said horizontal cross bracing members, or said lateral bracing members being made of rigid structural components [fig 7];

said inclined structural frames, said horizontal cross bracing members, said vertical posts and/or said lateral bracing members being modular in sizes to fit with each other [fig 7];

said inclined structural frames, said horizontal cross bracing members, or said lateral bracing members being structurally connected together  [fig 7] 
said inclined structural frames, or said lateral bracing members being supported by a foundation (ground) [fig 7];
Plurality of solar panels attached over said inclined structural frames and/or said horizontal cross bracing members forming one or more solar panel arrays facing predetermined sunward direction [fig 7].
Muchow et al teaches inclined structural framing member, but Muchow et al does not teach plurality of inclined structure framing member being installed along transportation route.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the framing member or assembly to be plurality of framing member or assembly as taught by Fein et al since it has been held that mere duplication of the essential working parts of a devices involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Also, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to install plurality of assembly of Muchow et al along roadways to create barrier wall as taught by Fein et al for supplying the electricity to the roadway system electricity grid and business or vehicle charging [para 13 82].

Modified Muchow et al teaches the claimed limitation, but modified Muchow et al does not teach the solar panels are electrically connected together to a grid-tied or an off-grid electrical system.
Fein et al teaches the roadway system comprising plurality of solar panels being connected to the electricity grid (abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to connect the plurality of PV panels to the electricity grid of Fein et al for storing electricity generated by PV panels.
Modified Muchow et al teaches the claimed limitation, but modified Muchow et al does not teach the length of inclined structural frames.

The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to control the length of the structural frames to arrive the claimed range for suitable accommodating number of solar panels [para 23].
Modified Muchow et al teaches the claimed limitation, but modified Muchow et al does not teach angle from the horizontal plane facing predetermined sunward direction.
Muchow et al teaches angle of inclination being controlled for maximum sun’s exposure [par 41 50].

The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine 
The recitation “for statbility…. Stresses” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to optimize the inclined angle from the horizontal to arrive the claimed range for maximizing sun’s exposure [para 41].
Modified Muchow et al teaches the claimed limitation as set forth above, but modified Muchow et al does not teach the inclined structural frame being rigid.
Sagayama et al teaches a PV system comprising frame being made of metallic [fig 10 para 73].

Or alternatively, 
Muchow et al teaches inclined structural framing member, but Muchow et al does not teach plurality of inclined structure framing member being installed along transportation route.
Brounne et al teaches PV module assemblies being used in highway/railroad sound barriers [para 73]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the framing member or assembly to be plurality of framing member or assembly as taught by Fein et al since it has been held that mere duplication of the essential working parts of a devices involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Also, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to install plurality of assembly of Muchow et al along roadways  or highway to create barrier wall as taught by Brounne et al for supplying the electricity to the roadway system electricity grid and business or vehicle charging [para 13 82].

Modified Muchow et al teaches the claimed limitation, but modified Muchow et al does not teach the solar panels are electrically connected together to a grid-tied or an off-grid electrical system.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to connect the plurality of PV panels to Junction box of Brounne et al for collecting electricity generated by PV panels.
Modified Muchow et al teaches the claimed limitation, but modified Muchow et al does not teach the length of inclined structural frames.
Muchow et al teaches the size (include length, width and height) of the structural frames being controlled for accommodating the solar panels [para 23].
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to control the length of the structural frames to arrive the claimed range for suitable accommodating number of solar panels [para 23].
Modified Muchow et al teaches the claimed limitation, but modified Muchow et al does not teach angle from the horizontal plane facing predetermined sunward direction.


The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.). 
The recitation “for statbility…. Stresses” is functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2111.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.


Modified Muchow et al teaches the claimed limitation as set forth above, but modified Muchow et al does not teach the inclined structural frame being rigid.
Sagayama et al teaches a PV system comprising frame being made of Al [para 17].
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the inclined structural frame of modified Muchow et al to be made of Al since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).

Regarding claim 27, modified Muchow et al teaches a rigid panel 520 being used for support solar panel [para 48].
Regarding claim 28 and 34, modified Muchow et al teaches inclined barrier wall being installed in a substantially continuous manner along a border to act as border wall [fig 5, Fein, para 73, Broune].
Regarding claim 29, modified Muchow et al teaches plurality of said solar panels are structurally braced together as modular units [para 23]. The recitation “prior to installation” is a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product 
Regarding claim 30, modified Muchow teaches the claimed limitation as set forth above, but modified Muchow et al does not teach the wind turbines.
Muchow et al teaches the wind turbine being included in the PV system [par 58].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the wind turbines of Muchow into the inclined PV barrier for generating electricity.
Or alternatively:
Fein teaches the wind turbines being included in the PV systems for electricity generation [abstract].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the wind turbines of Fein into the inclined PV barrier for generating electricity [abstract].
Regarding claim 32, modified Muchow et al teaches space 570 underneath said inclined photovoltaic barrier is enclosed with weather-resistant partitions [para 52, Muchow et al].
Regarding claim 35-36, modified Muchow et al teaches the electrical grid supplying the electricity to the roadway system electricity grid and business or vehicle charging [para 13 82, Fein].
Regarding claim 35, 36, modified Muchow et al teaches the junction box or inverter supplying the electricity to the roadway system [para 73, Brounne].

Regarding claim 38, modified Muchow et al teaches the orientation of said inclined solar canopies in the horizontal plane with respect to the linear axis of said transportation route is predetermined between 0°-180° for maximizing solar exposure for said solar panels [fig 7 para 50 Muchow et al].
 	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Muchow et al (PG pub 20110023867), and Fein et al (PG Pub 20080149403) or Brounne (PG Pub 20140238468) and further in view of Kravkov (PG pub 20040244996)
	Regarding claim 31, modified Muchow et al teaches the claimed limitation, but modified Muchow et al does not teach fire hoses and water sprinklers.
	Kravkov teaches a system including fire hose and water sprinker for protecting community from fire [para 18-20].
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the fire hose and water sprinker of Kravkov into the PV barrier of modified Muchow et al for protecting the PV barrier from fire.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Muchow et al (PG pub 20110023867), and Fein et al (PG Pub 20080149403) or Brounne (PG Pub 20140238468)  and further in view of Witcher (PG Pub 20030095834)
Regarding claim 37, modified Muchow et al teaches the claimed limitation, but modified Mucho et al does not teach the vehicular impact resistant barriers.
Witcher teaches a vehicular impact resistant barrier being used for repeatedly absorbing an impact and contribute little if any debris to the race track [para 10].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a vehicular impact resistant barrier of Witcher to the system especially at the .


Claims 39-43 are rejected under 35 U.S.C. 103 as being unpatentable over Muchow et al (PG pub 20110023867), and further in view of Dearborn (PG Pub 20100200041).
Regarding claim 39, Muchow et al teaches an assembly to produce the electricity (abstract) where the assembly comprising:
a frame structure ; one or more vertical posts and/or lateral bracing members supporting said canopy frame structure; and plurality solar panels installed over said  frame structure facing the sky [fig 1 7];
said canopy frame structure having a predetermined size and shape;

said frame structure being comprised of plurality of structural frames structurally connected together in a predetermined configuration [fig1 7] 
said structural frames, said vertical post(s) and/or said lateral bracing members being made of rigid structural components [fig 1];
Muchow et al teaches inclined framing members as set forth above, but Muchow et al does not teach plurality of inclined framing member being equipped as inclined solar canopy along linear railroads and the foundation
Dearborn teaches plurality of solar modules being arranged as canopy modules long the rail road and the canopy modules being support by foundation 3 [fig 1-3 para 23-24].

Modified Muchow et al the claimed limitation, but Modified Muchow et al does not teach the inveters.
Dearborn teaches the PV canopies being electrical connected with inverters and grid [para 23-24].
It would have been obvious to one of ordinary skill in the art the invention was filed to connect the PV canopies to the grid and inverter of Dearborn for supplying power to vehicle [para 24].
Regarding claim 40, modified Muchow et al teaches plurality of said solar panels are structurally braced together as modular units [para 23]. The recitation “prior to installation” is a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, ITT F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Regarding claim 41, modified Muchow et al teaches the grid supplying power to electric vehicle battery charging facilities installed along said transportation route [para 24, Dearborn].
Regarding claim 42, modified Muchow et al teaches said photovoltaic canopies are installed within shoulders of a road [para 24, Dearborn].
Regarding claim 43, modified Muchow et al teaches the orientation of said inclined solar canopies in the horizontal plane with respect to the linear axis of said transportation route is predetermined between 0°-180° for maximizing solar exposure for said solar panels [fig 7 para 50 Muchow et al].

Alternatively rejection:
Claims 39-43 are rejected under 35 U.S.C. 103 as being unpatentable over Dearborn (PG Pub 20100200041), and further in view of Muchow et al (PG pub 20110023867).
Regarding claim 39, Dearborn teaches PV canopies installed along transportation route [railroad] to produce electricity from solar energy comprising
one or more PV canopies [fig 1-3], each comprising:
vertical posts 3 said PV canopy frame structure; and plurality solar panels installed over said  frame structure facing the sky [fig 1-3];
said canopy structure having a predetermined size and shape [fig 1-3;

said vertical post(s) and/or said lateral bracing members being made of rigid structural components [fig 1-3] and support by a foundation;

the PV canopies being electrical connected with inverters and grid [para 23-24].

Dearborn teaches the claimed limitation, but Dearborn does not teach frame having structure as claimed.
It would have been obvious to one of ordinary skill in the art the invention was filed to have he PVcanopies of taught by Dearnorn to be included the frame of Muchow et al for additional support.
It would have been obvious to one of ordinary skill in the art the invention was filed to connect the PV canopies to the grid and inverter of Dearborn for supplying power to vehicle [para 24].
Regarding claim 40, modified Dearborn teaches plurality of said solar panels are structurally braced together as modular units [fig 1-3]. The recitation “prior to installation” is a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, ITT F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Regarding claim 41, modified Dearborn teaches the grid supplying power to electric vehicle battery charging facilities installed along said transportation route [para 24, Dearborn].
Regarding claim 42, modified Dearborn teaches said photovoltaic canopies are installed within shoulders of a road [para 24, Dearborn].
Regarding claim 43, modified Dearborn teaches the orientation of said inclined solar canopies in the horizontal plane with respect to the linear axis of said transportation route is predetermined between 0°-180° for maximizing solar exposure for said solar panels [fig 1-3, Dearborn].
Response to Arguments
Applicant's arguments filed  10/06/2020 have been fully considered but they are not persuasive. The applicant argues in substance:
Muchow et al does not teach the bracing member.
The examiner respectfully disagrees. Muchow teach the cross bracing member 50b. even 50B is an adjustment mechanism, it is a part of the system.
None of supporting members of Muchow being called out to be structural.
The examiner respectfully disagrees. Muchow et al teaches the frame structure or supporting members being used for a roof of a building structure, or other portion of a wall, roof, panel for forming a building structure, etc [para 52]. 
Detachable rack 10 cannot be considered to be structural.
The examiner respectfully disagrees. Muchow et al teaches the rack 10 being a structural as a whole.
Fig 19-24 are different from the present invention.
The examiner respectfully disagrees. Fig 19-24 are different embodiment and the examiner does not apply fig 19-24 to teach the claims.
The wind turbin is not a part of solar panel support structure. 

In order for Muchow et al, Sagayama et al, Romeo et al, Dearborn et al and Signorelli et al to be incorporated into Fein et al would not be obvious to a person having ordinary skills because the aforementioned prior arts have their own deficiencies and differences from the present invention. None of the aforementioned prior arts have the utility to act as a barrier to define a boundary. None of the aforementioned prior arts have any structural components to ensure the stability required for a barrier.
The examiner respectfully disagrees. Fein et al is only applied to teach the PV system being installed along the roadway to form a barrier [fig 1-3] where it is not posed any safety risk or is not permitted by regulations. It means the system is available to installed any safe area such as part of a road on which its presence does not hinder the flow of traffic or pose a safety risk, near to a road, and on any road object on or near to a road [para 66].
It is improper to combine Dearborn with Muchow.
The examiner respectfully disagrees. Dearborn teaches the PV canopies being used in the railroad. Muchow teaches the PV system comprising the frame. By incorporating the frame of Muchow into the PV system of Dearborn, it would improve supporting.
It would not obvious to contemplate how a curve profile of the canopies could be make usable for flat solar panels.

the present invention does not uses canopies directly over train tracks as the prior art claims. The prior art calls for 'use air space above tracks' as stated in the abstract. It further claims the canopies to be in 'alignment with and above a tie-and-rail vehicle guide track system (15) or right of way'. The present invention does not use air space above tracks or in alignment with and above a tie-and-rail.
The examiner respectfully disagrees. the claims are rejected based on limitation recited in the claims. If the applicant would like to distinguish the different from the prior art, the applicant would amend the claim to overcome the prior art.
This prior art does not calls for any cross bracing members. Without cross bracing members this canopy would be very unstable. This canopy would be would be subjected to a lot of vibrations from the train traffic hence it must have cross bracing members.
The examiner respectfully disagrees. Dearborn is not applied to teach the cross bracing member in the current rejection.
Muchow et al does not teach the inclines structural framing member.
The examiner respectfully disagrees. Fig 7 of Muchow teaches the inclines structural framing member.
Fein does not tech the barrier wall.

Muchow does not teach the horizontal plane between 0 to 180 with respect to linear axis of said transportation route.
The examiner respectfully disagrees. Muchow teaches the inclined angle would be adjusted or fig 7 show the system is inclined being between 0 to 180 degrees with respect to linear axis of said transportation route.
Muchow does not teach the inclined solar canopies. 
The examiner respectfully disagrees. The claim does not require inclined solar canopies.
Regarding to argument directed to Sagayama et al, Romeo et al, Signorelli et al, it is found not persuasive since the examiner does not apply these references in the current rejection.
It is noted that Fein is only applied to teach the system being used in the roadway. Fein does not change any structure of Muchow. Also, the claims are rejected base on what recited in the claims and Fein et al teaches the electrical generating system being installed in the roadway (where it is not effected the traffic flow or destroy any structure [para 66]]. Also, all references are combined with reasonable benefits and do not destroyed purpose of the invention and there is nothing related to DOT.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




 





















Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/UYEN M TRAN/Primary Examiner, Art Unit 1726